Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-18-00040-CV

                                  Eldo E. FREZZA, M.D.,
                                         Appellant

                                             v.

                                     Melissa FLORES,
                                         Appellee

                  From the 49th Judicial District Court, Webb County, Texas
                            Trial Court No. 2017CVB000655D1
                         Honorable Jose A. Lopez, Judge Presiding

        BEFORE JUSTICE ANGELINI, JUSTICE MARTINEZ, AND JUSTICE RIOS

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. Costs of the appeal are taxed against appellant Eldo E. Frezza, M.D.

       SIGNED November 21, 2018.


                                              _____________________________
                                              Rebeca C. Martinez, Justice